[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-14330         ELEVENTH CIRCUIT
                                                        FEB 22, 2012
                           Non-Argument Calendar
                         ________________________        JOHN LEY
                                                          CLERK

                     D.C. Docket No. 2:10-cr-14034-JEM-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus



VICENTE GUTIERREZ,
a.k.a. Juan Jose Pavon-Cabrera,

                                                            Defendant-Appellant.


                        __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                               (February 22, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Vicente Gutierrez appeals his sentence of imprisonment for 57 months,

which was imposed on resentencing after an earlier plea of guilt to one count of

illegal reentry after deportation. 8 U.S.C. § 1326(a). Gutierrez argues that his

sentence is substantively unreasonable because the district court sentenced him as

if he had been convicted of a crime of violence and varied upward from the

guideline range of 15 to 21 months of imprisonment as if and to the same extent

that he had a conviction for a crime of violence before deportation. Gutierrez

contends that neither his criminal history nor his personal characteristics

warranted the upward variance after weighing the relevant sentencing factors. 18

U.S.C. § 3553(a). We affirm.

      We review all sentences for reasonableness under a deferential standard of

review for abuse of discretion. United States v. Sanchez, 586 F.3d 918, 935 (11th

Cir. 2009). The abuse-of-discretion standard “‘allows a range of choice for the

district court, so long as that choice does not constitute a clear error of judgment.’”

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting

United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc)), cert.

denied, 131 S. Ct. 1813 (2011). A major variance requires more justification than

a minor one and the justification must be “‘sufficiently compelling to support the

degree of the variance.’” Id. at 1196 (quoting Gall v. United States, 552 U.S. 38,

                                           2
50, 128 S. Ct. 586, 597 (2007)). We will vacate a sentence based on such an

upward variance only if “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir.

2009) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).

       Gutierrez’s sentence is reasonable. The district court considered the

statutory sentencing factors, 18 U.S.C. § 3553(a), and Gutierrez’s arguments at

sentencing. The district court also adhered to our mandate and did not sentence

Gutierrez as if he had been convicted of a crime of violence. Gutierrez has an

extensive criminal history. He has been charged with second-degree rape of a

minor, second-degree stalking, driving under the influence, violating probation,

assault, failure to appear to serve jail time, and violating a protective order. Based

on this criminal history, the court did not abuse its discretion in determining that a

sentence within the guidelines range was insufficient, and that an upward variance

was necessary to promote respect for the law and deter future criminal conduct.

The district court did not abuse its discretion. We affirm Gutierrez’s sentence.

       AFFIRMED.




                                          3